Broyles, C. J.
Under the written contract between the parties and the other facts of the case, the defendants were entitled to set off their claim of $1122 (railroad demurrage charges paid by them) against the claim of the plaintiff, which amounted to $1118.95. It follows that the verdict in favor of the plaintiff was unauthorized, and that the refusal to grant a new trial was error. In view of this ruling, which is controlling in the case, the special grounds of the motion for a new trial are not passed upon.

Judgment reversed.


Luke and Bloodworth, JJ., concur.